Citation Nr: 0500921	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  97-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nasal disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1973 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board issued a decision in this case in June 1999, 
finding no new and material evidence had been received to 
reopen either claim on appeal.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an April 2001 Order, the Court vacated the Board 
decision and remanded the case to the Board for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
had been enacted in November 2000.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002).
 
In October 2003, the Board remanded the case to the RO for 
additional development.  The appeal is again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for low back and nasal 
disorders in a March 1978 rating decision that the veteran 
did not appeal.  

3.  Evidence received since the March 1978 rating decision is 
either duplicative or cumulative and redundant of evidence 
previously of record, or does not bear directly and 
substantially upon the specific matter under consideration.  


CONCLUSIONS OF LAW

1.  The March 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  No new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect for claims filed prior to August 29, 
2001). 

3.  No new and material evidence has been received to reopen 
a claim for service connection for a nasal disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  The VCAA, discussed above, eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in January 2004, the RO advised the 
veteran of the evidence needed to substantiate the claims on 
appeal and explained which portion of that evidence, if any, 
the veteran has the responsibility to provide, and which 
portion of the evidence, if any, VA is obligated to obtain or 
will attempt to obtain on the veteran's behalf.  In addition, 
the July 2004 supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a). 

The Board notes that veteran's representative wrote to the RO 
in January 2004 to advise that she had received a copy of the 
January 2004 VCAA letter and that the copy sent to the 
veteran had an incorrect address.  She asked that the RO 
issue a new copy of the letter to the veteran sent to the 
current address she provided.  The Board does not find a 
reissued VCAA letter to the veteran.  

However, as noted by RO personnel in a June 2004 memorandum 
to the file, the attorney agreement between the veteran and 
his representative specified that all contacts between VA and 
the veteran would be made through the attorney rather than 
directly to the veteran.  Because the representative's 
January 2004 letter indicated that she had received a copy of 
the VCAA letter, the Board finds no need to delay the appeal 
by remanding the case for the RO to provide the veteran with 
a new VCAA letter.

The Board acknowledges that the RO issued the VCAA letter 
after the initial determination on the claim on appeal.  
However, it received and adjudicated that claim years before 
the VCAA was enacted.  In any event, the Board has determined 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where a veteran has not been harmed by an 
error in a Board determination, the error is not 
prejudicial); 38 C.F.R. § 20.1102 (an error or defect in a 
Board decision that does not affect the merits of the issue 
or substantive rights of the appellant will be considered 
harmless).

In addition, although the January 2004 VCAA letter does not 
specifically request or tell the veteran to provide any 
evidence in his possession that pertains to the claim, the 
letter otherwise fully notifies him of the need to give to VA 
any evidence pertaining to his claim.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  The 
RO has properly pursued obtaining all evidence described by 
the veteran.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); 38 C.F.R. § 20.1102.  

With respect to the duty to assist, the RO has obtained all 
VA and private medical evidence as identified by the veteran.  
In addition, the veteran has submitted other VA medical 
records, copies of service medical records, and a personal 
written statement.  He testified at a personal hearing at the 
RO in June 1997.  

The Board notes that the veteran had provided an 
authorization to obtain records from a Dr. Hunter.  The RO 
issued a request for those records in May 1996 but did not 
receive a response.  However, during his personal hearing, 
the veteran indicated that Dr. Hunter had been deceased for 
many years.  There is no indication that his records are 
available.  The Board is satisfied that the RO has taken all 
reasonable steps necessary to satisfy the duty to assist.  
38 U.S.C.A. § 5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the RO 
received the petition to reopen the claims in November 1995, 
the amended regulations are not for application.  

The Board is also satisfied as to compliance with its 
instructions from the October 2003 remand.  See Stegall, 
supra.


Analysis.  The RO originally denied service connection for 
low back strain with wedging at D12-L1 and post-operative 
residuals of a fractured nose in a March 1978 rating 
decision.  The RO held that a back condition existed prior to 
the veteran's entry into active service and that the evidence 
failed to show aggravation of this condition beyond its 
natural progression.  The RO further noted that the veteran 
underwent a septoplasty for a left nasal obstruction due to a 
deflection at age 16.  The RO held that the in-service 
remedial surgery for amelioration of the pre-existing 
disorder did not add to or aggravate the disorder beyond the 
natural progression.  

The veteran was notified of this decision in April 1978, 
however, he did not initiate an appeal of the decision.  
Therefore, the RO's decision of March 1978 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to Aug. 29, 2001).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO's July 2004 supplemental statement of the case appears 
to reopen the claim and adjudicate each issue on the merits, 
although there is no explicit finding that there was new and 
material evidence to reopen.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen claims for service connection for 
back and nasal disorders.  

The March 1978 rating decision denied service connection for 
back and nasal disorders, finding that both disorders existed 
prior to service and were not aggravated in service.  
Evidence of record at the time of the March 1978 rating 
decision consists of service medical records, VA outpatient 
treatment records dated from June 1977 to August 1977, and a 
report of a VA examination performed in February 1978. 

Evidence received since the March 1978 rating decision 
consists of copies of service medical records; the report of 
a May 1978 VA examination; records from the Cincinnati VA 
Medical Center dated in 1988 and 1992; records from the West 
Palm Beach VA Medical Center dated from November 1995 to 
August 1997; records from R. Loew, D.O.; records from M. 
Waeltz, M.D.; records from Martin Memorial Hospital; records 
from L. Deziel, M.D.; testimony from the veteran's June 1997 
personal hearing; and the veteran's August 1997 personal 
written statement.  

Initially, the Board finds that the copies of service medical 
records are duplicates of evidence of record at the time of 
the March 1978 rating decision.  Therefore, these records are 
not new and cannot form the basis to reopen the claim.

Next, the Board has considered the veteran's own statements 
and testimony with respect to in-service back and nasal 
injuries and symptoms.  These records constitute the only 
positive evidence added to the record since the March 1978 
decision which tend to support his claims.  

Specifically, during the June 1997 personal hearing, the 
veteran testified that he had had some back problems before 
service but that he suffered a back injury in service in 1975 
and continued to have problems thereafter.  He stated that he 
injured his nose at age 16, but that he also incurred a nasal 
injury in service in 1975.  He reported that the in-service 
nasal surgery only provided improvement for a few months.  An 
August 1997 written statement from the veteran provided 
similar information.  

The allegation that a disorder was incurred or aggravated in 
service is implicit in any claim for service-connected 
disability benefits.  Thus, to the extent the veteran's 
testimony and statements may be considered evidence, the 
veteran's basic allegation of in-service injury is considered 
redundant of the record at the time of the March 1978 denial.  
The veteran's testimony that he did not have back problems at 
the time he entered service is cumulative and redundant of 
the evidence of record at the time of the prior denial 
inasmuch as the service entrance examination established that 
his back was asymptomatic at that time.  The details provided 
at the hearing concerning in-service trauma and symptoms 
merely confirm what had already been reported in the service 
medical records.  Nothing in the veteran's statements or 
testimony contributes to a "more complete picture" of the 
circumstances surrounding the origin of the back disorder or 
the nasal disorder.  All of this information had already been 
documented in the service medical records.  See Hodge, 155 
F.3d at 1363.

Since the Board has determined that the veteran's statements 
and testimony are cumulative of previously considered 
evidence and thus not "new" for purposes of reopening the 
claim, that should end the Board's analysis of whether the 
evidence is "new and material."  See Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999); Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999).  Nevertheless, assuming arguendo 
that the veteran's testimony is considered "new," the Board 
holds that the veteran's statements and testimony with 
respect to an increase in disability during service are not 
probative as the veteran is a layman and not competent to 
provide a medical opinion necessary to establish an increase 
in underlying disability as opposed to simply a worsening of 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's testimony cannot supply the needed medical 
evidence that his back condition or nasal condition worsened 
during service beyond natural progression or the etiological 
link between a current back or nasal condition and his 
military service.  See Magana v. Brown, 7 Vet. App. 224, 227-
28 (1994); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Lay 
assertions of medical causation or of aggravation of a 
preexisting condition cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  See Wilkinson v. Brown, 8 Vet. App. 263, 
268 (1995); see also Moray, supra.  Although the veteran is 
capable of providing evidence as to his symptoms in service, 
as a layperson he is generally not competent to opine on 
matters requiring medical knowledge, such as whether the 
symptoms noted during service represented a worsening of the 
underlying condition.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  The veteran 
has furnished no competent medical evidence suggesting an 
increase in the underlying back disorder or nasal disorder 
during service, nor is such otherwise of record.

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is new 
and not cumulative or redundant of the record at the time of 
the March 1978 rating decision, it is not material within the 
meaning of 38 C.F.R. § 3.156(a).

Specifically, review of the May 1978 VA examination reveals 
no findings relevant to the back and or nose.  Similarly, 
records from Dr. Loew reveal treatment for asthmatic 
bronchitis and ear infection with ceruminosis.  There is no 
diagnosis or finding pertinent to the disorders in question.  

In addition, the records from the Cincinnati VA Medical 
Center are not material, as there are no findings pertinent 
to the relevant question on appeal, i.e., whether a low back 
or nasal disorder was incurred or aggravated in service.  
Although the 1988 records refer to trauma to the nose, the 
reference is to recent injury associated with a fight.  There 
is no mention of service-related injury or disability.  
Therefore, the evidence does not bear directly and 
substantially upon the specific matter under consideration.

Similarly, records from Martin Memorial Hospital indicate 
that the veteran suffered a low back injury in February 1998 
while at work doing heavy lifting.  Although a previous 
history of back problems is noted, there is no mention of 
service or any evidence or opinion as to whether the back 
problems were incurred or aggravated in service approximately 
20 years earlier.  Records from Dr. Deziel reflect continued 
treatment following the February 1998 low back injury.  The 
evidence discloses no reported prior history of any back 
problems and no reference to active service. 

Review of the evidence from Dr. Waeltz reveals only current 
treatment for a lumbar spine disorder from October 1998 to 
December 1998.  There is no evidence relating to whether the 
lumbar spine disorder was incurred or aggravated in service.

Records from the West Palm Beach VA Medical Center, dated in 
September 1996 reveal the veteran's report that his low back 
problem started when he was in service.  He also related that 
he may have injured his nose before service but had surgery 
on it while in service, and that after the surgery he was 
unable to breathe out of the left side.  During an October 
1996 otolaryngology consultation, the veteran related only 
that he had surgery in service for nasal obstruction with 
initial post-operative improvement but subsequent worsening.  
The notes showed current diagnoses including chronic low back 
pain and deviated nasal septum.  

Records dated in August 1997 again reflect the veteran's 
statement that his low back and nasal disorders are due to 
service injuries.  However, the VA medical records are 
negative for any finding or opinion that the low back 
disorder or the nasal disorder was incurred or aggravated in 
service.  Again, to the extent the allegation that a disorder 
was incurred or aggravated in service is implicit in every 
claim for service-connected disability, the veteran's 
reported history of in-service problems is cumulative and 
redundant of the record at the time of the previous denial.

In conclusion, the Board finds that no new and material 
evidence has been received since the March 1978 rating 
decision to reopen the claims for service connection for a 
low back disorder and a nasal disorder.  Therefore, neither 
claim is reopened.  38 U.S.C.A. § 5108.  The appeal is 
denied.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for a low back disorder is not 
reopened.  The appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for a nasal disorder is not reopened.  
The appeal is denied. 



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


